Exhibit 10.8

COMPANY SUPPORT AND IRREVOCABLE PROXY AGREEMENT

SUPPORT AGREEMENT (this “Agreement”) dated as of April 29, 2013, by and among
Contango Oil & Gas Company, a Delaware corporation (“Parent”), Contango
Acquisition, Inc., a Delaware corporation and wholly-owned subsidiary of Parent
(“Merger Sub”), and John A. Thomas (“Stockholder”).

WHEREAS, Stockholder is a stockholder of Crimson Exploration Inc., a Delaware
corporation (the “Company”);

WHEREAS, as of the date hereof, Stockholder is the beneficial owner (as defined
in Rule 13d-3 under the Exchange Act) of 37,000 shares of common stock, par
value $0.001 per share, of the Company (“Company Common Stock”) (the “Original
Shares” and, together with any additional shares of Company Common Stock
pursuant to Section 1.5 hereof, the “Subject Shares”);

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
Parent, Merger Sub and the Company have entered into an Agreement and Plan of
Merger (the “Merger Agreement”), providing for, among other things, the merger
of Merger Sub with and into the Company, with the Company continuing as the
surviving corporation and as a wholly owned subsidiary of Parent (the “Merger”);

WHEREAS, in order to induce Parent and Merger Sub to enter into the Merger
Agreement, Stockholder has agreed to enter into this Agreement; and

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Merger Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration given to each party hereto, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

AGREEMENT TO VOTE

Section 1.1 Voting of Subject Shares; Irrevocable Proxy.

(a) Stockholder agrees to vote (or cause the holder of record on any applicable
record date to vote) all of the Subject Shares in connection with any meeting of
the stockholders of the Company (including any adjournment or postponement
thereof) or any action by written consent in lieu of a meeting of stockholders
of the Company (i) in favor of the approval of the Merger Agreement, the
approval of the Merger and the other transactions contemplated by the Merger
Agreement and the approval of any other matter that is required to be approved
by the stockholders of the Company in order to effect the transactions
contemplated by the Merger Agreement (including any proposal to adjourn or
postpone a meeting of the stockholders of the Company to a later date if there
are not sufficient votes to approve the



--------------------------------------------------------------------------------

Merger Agreement); and (ii) against any other action that (A) is an agreement or
arrangement constituting or related to any Acquisition Proposal or Alternative
Transaction, (B) would result in a liquidation, dissolution, recapitalization,
extraordinary dividend or other significant corporate reorganization of the
Company; or (C) would reasonably be expected to interfere with or delay the
consummation of the Merger and the other transactions contemplated by the Merger
Agreement, and in connection therewith, Stockholder shall execute any documents
which are necessary or appropriate in order to effectuate the foregoing.
Stockholder shall (or shall cause the holder of record on any applicable record
date to) be present (in person or by proxy) at any meeting of stockholders of
the Company (including any adjournment or postponement thereof) called to
approve the Merger Agreement or otherwise cause the Subject Shares to be counted
as present thereat for purposes of establishing a quorum.

(b) In furtherance of the foregoing, Stockholder hereby irrevocably grants to,
and appoints, until the termination of this Agreement in accordance with
Section 2.3, Parent and any person or persons designated in writing by Parent,
and each of them individually, as Stockholder’s proxy and attorney-in-fact (with
full power of substitution), for and in the name, place and stead of
Stockholder, to vote or grant a written consent in respect of all of the Subject
Shares, or execute and deliver a proxy to vote or grant a written consent in
respect of the Subject Shares, on the matters and in the manner specified in
Section 1.1(a) of this Agreement. Stockholder hereby affirms that such
irrevocable proxy is given in connection with, and in consideration of, the
execution of the Merger Agreement by Parent and Merger Sub, and that such
irrevocable proxy is given to secure the performance of the duties of
Stockholder under this Agreement. Stockholder hereby further affirms that such
proxy is irrevocable and is coupled with an interest sufficient in law to
support an irrevocable power and may under no circumstances be revoked. Such
proxy is executed and intended to be irrevocable in accordance with the
provisions of Section 212 of the DGCL until the termination of this Agreement in
accordance with Section 2.3.

Section 1.2 No Transfers; No Inconsistent Arrangements. Except as provided
hereunder or under the Merger Agreement, Stockholder shall not, directly or
indirectly, (i) transfer (which term shall include any sale, assignment, gift,
pledge, hypothecation or other disposition), or consent to or permit any such
transfer of, any or all of the Subject Shares or any interest therein (except
where the transferee or third party agrees in writing to be bound by the terms
hereof), or create or permit to exist any Lien that would prevent Stockholder
from voting the Subject Shares in accordance with this Agreement or from
complying with its other obligations under this Agreement, other than any
restrictions imposed by applicable Law on any such Subject Shares; (ii) enter
into any contracts inconsistent with the terms of this Agreement with respect to
any transfer of Subject Shares or any interest therein,; (iii) grant or permit
the grant of any proxy, power of attorney or other authorization in or with
respect to the Subject Shares relating to the subject matter hereof;
(iv) deposit or permit the deposit of the Subject Shares into a voting trust or
enter into a voting agreement or arrangement with respect to the Subject Shares;
or (v) take or permit any other action that would in any way restrict, limit or
interfere with the performance of its obligations hereunder or the transactions
contemplated hereby (any of the actions set forth in clauses (i) through
(v) above, and any conversion, exchange or other disposition of the Subject
Shares in an Alternative Transaction being referred to in this Agreement as a
“Transfer”). To the extent the Subject Shares are represented by certificates,
Stockholder shall make available to the Company such certificates in order for
the Company to mark such certificates with legends required by the DGCL
regarding the foregoing Transfer restrictions.

 

2



--------------------------------------------------------------------------------

Section 1.3 Non-Solicitation. Stockholder shall not, and shall direct and use
commercially reasonable efforts to cause its Affiliates and Representatives not
to, directly or indirectly, initiate, solicit or knowingly encourage (including
by way of furnishing confidential information) any Third Party to make an
Acquisition Proposal or assist any Third Party in preparing or soliciting an
offer relating in any way to an Acquisition Proposal; provided, however, that
consistent with the provisions of Section 2.14 below, nothing herein shall limit
or prohibit Stockholder or any of its Representatives, in his or her capacity as
an officer or director of the Company, from taking any action or failing to take
any action in such capacity.

Section 1.4 Documentation and Information. Stockholder (i) consents to and
authorizes the publication and disclosure by Parent, Merger Sub or the Company
of Stockholder’s identity and holding of Subject Shares, and the nature of its
commitments, arrangements and understandings under this Agreement, in any press
release, the Joint Proxy Statement, the Form S-4 and any other disclosure
document required in connection with the Merger Agreement, the Merger and any
transactions contemplated by the Merger Agreement, and (ii) agrees to give to
Parent as promptly as practicable any information related to the foregoing that
Parent may reasonably require for the preparation of any such disclosure
documents. Stockholder agrees to notify Parent as promptly as practicable of any
required corrections with respect to any written information supplied by
Stockholder specifically for use in any such disclosure document, if and to the
extent Stockholder becomes aware that any such information shall have become
false or misleading in any material respect.

Section 1.5 Changes to Subject Shares. Stockholder agrees that all shares of
Company Common Stock that Stockholder purchases, acquires the right to vote or
otherwise acquires beneficial ownership (as defined in Rule 13d-3 under the
Exchange Act) of after the execution of this Agreement shall be subject to the
terms of this Agreement and shall constitute “Subject Shares” for all purposes
of this Agreement. In the event of any stock dividend or distribution, or any
change to the Subject Shares by reason of any stock dividend or distribution,
split-up, recapitalization, combination, exchange of shares or any other similar
transaction, the term “Subject Shares” as used in this Agreement shall be deemed
to refer to and include the Subject Shares and all such stock dividends and
distributions and any securities into which or for which any or all of the
Subject Shares may be changed or exchanged or which are received in the relevant
transaction.

Section 1.6 Representations and Warranties. Stockholder represents and warrants
to Parent and Merger Sub as follows:

(a) Stockholder (i) is the sole beneficial owner (within the meaning of Rule
13d-3 under the Exchange Act) of, and has, and at the time of the Company
Stockholder Meeting will have, good and marketable title to the Subject Shares,
free and clear of any and all Liens, proxies, voting trusts or agreements,
options, rights, understandings or arrangements or any other encumbrances
whatsoever on title, transfer, or exercise of any rights of a stockholder in
respect of such Subject Shares (collectively, “Encumbrances”) except for
Encumbrances arising (A) hereunder or (B) from the qualification of any Subject
Shares as Company Restricted

 

3



--------------------------------------------------------------------------------

Stock; (ii) does not own, of record or beneficially, any shares of capital stock
of the Company (or rights to acquire any such shares) other than the Subject
Shares; and (iii) has the sole right to vote and dispose of, and holds sole
power to issue instructions with respect to, the matters set forth in this
Agreement with no material limitations, qualifications or other restrictions on
such rights, subject to applicable federal securities law and the terms of this
Agreement and except for any such restrictions arising from the qualification of
any Subject Shares as Company Restricted Stock.

(b) This Agreement has been duly and validly executed and delivered by
Stockholder and, assuming this Agreement constitutes a valid and binding
obligation of each of Parent and Merger Sub, constitutes a legal, valid and
binding agreement of Stockholder enforceable against Stockholder in accordance
with its terms, subject to the Bankruptcy and Equity Exception.

(c) The execution, delivery and performance by Stockholder of this Agreement and
the consummation of the transactions contemplated hereby do not and will not
(i) conflict with, or result in the breach or termination of or constitute a
default (with or without the giving of notice or the lapse of time or both)
under (A) to the extent applicable, any provisions of the organizational
documents of Stockholder; (B) any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit or other instrument or obligation of any kind
to which Stockholder is a party or by which the Subject Shares are bound; or
(ii) violate, or require any consent, approval, or notice under any provision of
any judgment, order or decree or any federal, state, local or foreign statute or
Law applicable to Stockholder or any of the Subject Shares.

ARTICLE II

MISCELLANEOUS

Section 2.1 Notices. Any notices or other communications required or permitted
under, or otherwise given in connection with, this Agreement shall be in writing
and shall be deemed to have been duly given (a) when delivered or sent if
delivered in person or sent by facsimile transmission (provided confirmation of
facsimile transmission is obtained); (b) on the fifth Business Day after
dispatch by registered or certified mail (return receipt requested and
first-class postage prepaid); or (c) on the next Business Day if transmitted by
national overnight courier (with proof of service), in each case as follows:
(i) if to Stockholder, to the address set forth below Stockholder’s name on the
signature page hereto, and (ii) if to Parent or Merger Sub, in accordance with
Section 9.2 of the Merger Agreement, or to such other Persons, addresses or
facsimile numbers as may be designated in writing to each other party hereto by
the Person entitled to receive such communication as provided above.

Section 2.2 Further Assurances. Stockholder will, from time to time, execute and
deliver, or cause to be executed and delivered, such additional documents as
Parent or Merger Sub may reasonably request for the purpose of effectively
carrying out the transactions contemplated by this Agreement.

Section 2.3 Termination. This Agreement shall terminate in its entirety upon the
earliest to occur of (i) the termination of the Merger Agreement in accordance
with its terms,

 

4



--------------------------------------------------------------------------------

(ii) the Effective Time; and (iii) any reduction of the Merger Consideration or
change in the form of the Merger Consideration; provided, however, that the
provisions of this Article II (Miscellaneous) shall survive any termination of
this Agreement. In the event of termination of this Agreement, this Agreement
shall become void and of no effect with no liability on the part of any party
hereto; provided, however, that the termination of this Agreement shall not
prevent any party hereto from seeking any remedies (at law or in equity) against
any other party hereto for such party’s breach of any of the terms of this
Agreement occurring prior to such termination.

Section 2.4 Amendments and Waivers.

(a) This Agreement may not be amended except by an instrument in writing signed
on behalf of each of the parties hereto.

(b) Any failure of any of the parties hereto to comply with any obligation,
covenant, agreement or condition herein may be waived by the party or parties
hereto entitled to the benefits thereof only by a written instrument signed by
the party expressly granting such waiver, which expressly states that it is
intended to waive a right hereunder, but such waiver or failure to insist upon
strict compliance with such obligation, covenant, agreement or condition shall
not operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.

Section 2.5 Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such costs and expenses, whether
or not the transactions contemplated by this Agreement or the Merger Agreement
are consummated.

Section 2.6 Binding Effect; Benefit; Assignment. Neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned by any of
the parties hereto, in whole or in part (whether by operation of Law or
otherwise), without the prior written consent of the other party, and any
attempt to make any such assignment without such consent shall be null and void.
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of and be enforceable by the parties hereto and their respective
successors and assigns.

Section 2.7 Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Delaware (without giving effect to
choice of law principles thereof).

Section 2.8 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties hereto and delivered to the other party, it being understood that
each party need not sign the same counterpart. Signatures to this Agreement
transmitted by facsimile transmission, by electronic mail in “portable document
format” (“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, shall have the same
effect as physical delivery of the paper document bearing the original
signature.

Section 2.9 Jurisdiction. Each of the parties hereto irrevocably agrees that any
legal action or proceeding with respect to this Agreement or for recognition and
enforcement of any judgment in respect hereof brought by any other party or its
successors or assigns may be

 

5



--------------------------------------------------------------------------------

brought and determined exclusively in the Court of Chancery of the State of
Delaware or, if under applicable Law exclusive jurisdiction over such matter is
vested in the federal courts, any court of the United States located in the
State of Delaware, and each of the parties hereto hereby irrevocably submits
with regard to any such action or proceeding for itself and in respect to its
property, generally and unconditionally, to the exclusive jurisdiction of the
aforesaid courts and agrees that it will not bring any legal action or
proceeding with respect to this Agreement or for recognition and enforcement of
any judgment in respect hereof in any court other than the aforesaid courts.
Each of the parties hereto hereby irrevocably waives, and agrees not to assert,
by way of motion, as a defense, counterclaim or otherwise, in any action or
proceeding with respect to this Agreement or for recognition and enforcement of
any judgment in respect hereof, (a) any claim that it is not personally subject
to the jurisdiction of the above-named courts for any reason other than the
failure to lawfully serve process, (b) that it or its property is exempt or
immune from jurisdiction of any such court or from any legal process commenced
in such courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
and (c) to the fullest extent permitted by applicable Law, that (i) the Action
in any such court is brought in an inconvenient forum, (ii) the venue of such
suit, action or proceeding is improper and (iii) this Agreement, or the subject
matter hereof, may not be enforced in or by such courts.

Section 2.10 Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 2.1; provided,
however, that nothing in this Agreement shall affect the right of any party
hereto to serve process in any other manner permitted by Law.

Section 2.11 Entire Agreement; Third Party Beneficiaries. This Agreement
(a) constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties hereto with respect to
the subject matter hereof; and (b) shall be binding upon and inure solely to the
benefit of each party hereto, and nothing in this Agreement, express or implied,
is intended to or shall confer upon any other Person any right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

Section 2.12 Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Entity to be invalid, void, unenforceable or against its regulatory
policy, the remainder of the terms, provisions, covenants and restrictions of
this Agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.

Section 2.13 Specific Performance. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof or otherwise breached and that monetary
damages, even if available, would not be an adequate remedy therefor and
therefore fully intend for specific performance to be the principal remedy for
breaches of this Agreement. It is accordingly agreed that, prior to termination
of this Agreement pursuant to Section 2.3, the parties hereto shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement or to
enforce specifically the performance of the terms and provisions hereof. The
parties hereto further agree not to assert that a remedy of specific enforcement
is unenforceable, invalid, contrary to Law or inequitable for any reason, nor to
object to a remedy of specific performance on the basis that a remedy of

 

6



--------------------------------------------------------------------------------

monetary damages would provide an adequate remedy for any such breach. The
parties hereto further acknowledge and agree that the agreements contained in
this Section 2.13 are an integral part of this Agreement and that, without these
agreements, the other party would not enter into this Agreement. The parties
hereto further agree that no other party or any other Person shall be required
to obtain, furnish or post any bond or similar instrument in connection with or
as a condition to obtaining any remedy referred to in this Section 2.13, and
each party hereto irrevocably waives any right it may have to require the
obtaining, furnishing or posting of any such bond or similar instrument.

Section 2.14 Stockholder Capacity. No Person executing this Agreement who is or
becomes during the term hereof a director or officer of the Company shall be
deemed to make any agreement or understanding herein in his or her capacity as
such director or officer. Stockholder signs solely in his, her or its capacity
as the beneficial owner of the Subject Shares and nothing herein shall limit or
prohibit Stockholder or any of its Representatives, in his or her capacity as an
officer or director of the Company, from taking any action or failing to take
any action in such capacity.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the day and year first
above written.

 

CONTANGO OIL & GAS COMPANY By:  

/s/ Joseph J. Romano

  Name:   Joseph J. Romano   Title:   President and Chief Executive Officer
CONTANGO ACQUISITION, INC. By:  

/s/ Joseph J. Romano

  Name:   Joseph J. Romano   Title:   President and Chief Executive Officer
STOCKHOLDER:

/s/ John A. Thomas

JOHN A. THOMAS Notice Address: Crimson Exploration Inc. 717 Texas Ave., Suite
2900 Houston, Texas 77002

[Signature Page to Company Support and Irrevocable Proxy Agreement]